DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: applicant’s specification is replete with numerous instances of broken English (perhaps the result of a literal translation). Applicant is encouraged to review the entire text of the written description of the invention and correct any and all instances of such.  
Appropriate correction is required.

Claim Objections
Claims 1-3, 5, 9, 12, 13, and 15 are objected to because of the following informalities:  in line 4 of Claim 1, the term “the left and right front pneumatic brake actuators” should read –left and right front pneumatic brake actuators--, as this is the first time these elements are being introduced in the claim, in line 7 of Claim 1, the term “the left and right rear pneumatic brake actuators” should read –left and right rear pneumatic brake actuators--, as this is the first time these   Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-3, 5, 9, 12, 13, and 15 are objected to as outlined above, but would be allowable if rewritten to overcome these objections.
Claims 4, 6-8, 10, 11, and 14 are objected to as being dependent upon an objected to claim, but would be allowable if Claims 1-3, 5, 9, 12, 13, and 15  are rewritten to overcome their objections.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claim 1 and its respective dependent claims 2-11, while WO document no. 99/24299 to Angerfors discloses an electronically controlled pneumatic brake system for a vehicle having a front axle brake module for providing pneumatic control pressure to left and right front pneumatic brake actuators, a rear axle brake module for providing pneumatic control pressure to left and right rear pneumatic brake actuators, an air production module selectively providing air under pressure to the front and rear axle electronic brake modules via a first air supply circuit for the rear axle and a second air supply circuit for the front axle, and first and second air reservoirs respectively coupled to the first and second air supply circuits, Angerfors does not disclose that the system further comprises a third reservoir and a third air supply circuit connected to the third reservoir for providing a redundant pneumatic supply to the front axle brake module and to the rear axle brake module, wherein the third air supply circuit provides substantially the same braking performance as the first air supply circuit for the rear axle at nominal conditions and/or substantially the same braking performance as the second air supply circuit for the front axle at nominal conditions.
Regarding independent Claim 12 and its respective dependent claims 13-15, while WO document no. 99/24299 to Angerfors discloses a method to control overflow valves in an electronically controlled pneumatic brake system for a vehicle, the method comprising:  monitoring by a control unit, over time, via first and second pressure 
In other words, the problem to be solved by applicant’s invention is to provide a back-up system for the front and rear axle brake modules.  And while Angerfors discloses a type of back-up mechanism, the claimed use of a specific third reservoir and a third air supply circuit to supply the front and rear axle brake modules as a back-up means is not disclosed in the prior art.
It is for these reasons that applicant’s invention defines over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,116,107 to Hull et al., U.S. Patent No. 6,375,281 to Angerfors, PG Publication No. 2011/0144855 to Herges et al., PG Publication No. 2019/0337502 to Farres et al., WO document no. 2019/210964 to Laine et al., and German Patent No. DE 102013015157 to Feyerabend all disclose electronically controlled pneumatic brake systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/29/22